Citation Nr: 0923669	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-35 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to October 
1976, and subsequent service in the Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 and subsequent rating 
decisions from the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
remanded the claim in November 2007 for further development 
and consideration. 


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  The preponderance of the evidence shows that the Veteran 
does not have an acquired psychiatric disorder, including 
PTSD that was first diagnosed many years after service, as a 
result of his service in the military.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant with notice in December 2003 
and December 2007, subsequent to the initial adjudication.  
While fully compliant notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an April 2009 supplemental 
statement of the case, following the provision of notice.  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, --- S.Ct.---, 2009 WL 
1045952 (U.S.) (Apr. 21, 2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Regarding his PTSD claim, the Veteran was sent a letter in 
December 2007 to provide information regarding his alleged 
inservice stressors which he believed caused his PTSD.  He 
provided information; however, no stressor could be verified 
by the appropriate service department or the Crime Records 
Center of the Criminal Investigation Division.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.

The RO has not afforded the Veteran a VA examination 
specifically to obtain an opinion concerning the etiology of 
his acquired psychiatric disorders and PTSD.  Such an opinion 
is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).

In this case, however, there is no probative evidence 
suggesting the Veteran's acquired psychiatric disorders are 
related to his service in the military.  There is no mention 
of these conditions in his service treatment records or for 
many ensuing years, either by complaint (relevant symptoms, 
etc.) or objective clinical finding.  In addition, no 
inservice stressor has been verified.  So the Board finds 
that an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.
II. Analysis

The Veteran's service treatment records, separation 
examination in May 1976, and quadrennial reserve physical 
examination in May 1984 are negative for any complaints or 
diagnoses of an acquired psychiatric disorder or stress-
related illness.  On the history section of his May 1984 
quadrennial reserve physical examination, he checked "no" 
to the question regarding whether he ever had or currently 
had depression or excessive worry, or nervous trouble of any 
sort.

A VA initial psychiatric assessment dated in June 2002 is of 
record.  The Veteran stated that he has been felling anxious 
and stressed with loss of sleep since losing his job in April 
2002.  He denied psychiatric problems prior to this incident.  
Adjustment disorder with depressed mood was diagnosed.  On a 
VA outpatient psychiatric intake note dated in August 2002, 
the Veteran stated that he had difficulties handling stress 
on his job in the 1980's.  Later that month, major depressive 
disorder, single episode, was diagnosed.  

In November 2003, the Veteran requested service connection 
for PTSD and an acquired psychiatric disorder due to 
experiencing traumatic noncombat events in service.  He 
stated that he was exposed to constant verbal and physical 
attacks and witnessed deaths during fights.  

In a follow up consultation report dated in November 2003, 
Teddy Adelstein, Ph.D. stated that the Veteran related that 
he had depression over conflicts in the military.  

Subsequent treatment records note diagnoses of PTSD stemming 
from inservice events.  

A.  Acquired Psychiatric Disorder

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
Veteran's own willful misconduct.  38 U.S.C.A. § 1110.  
Service connection for a psychosis can be granted if the 
condition becomes manifest to a degree of 10 percent within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran genuinely believes that his acquired psychiatric 
disorders were incurred in service.  The Veteran is competent 
to comment on his symptoms.  The lack of contemporaneous 
medical records does not, in and of itself, render lay 
evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  In determining whether lay evidence 
is satisfactory the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).

A Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Veteran did not 
mention these disabilities on separation examination and 
during subsequent reserve examinations in the 1980's.  Prior 
to 2003, in VA psychiatric treatment records, he denied any 
traumatic events prior to the 1980's.  He did not initiate 
this claim until 2003, almost 27 years after service.  The 
earliest evidence of any of these disabilities is in 2002.  
This is almost 26 years after separation from service, and 
this period without treatment is evidence that there has not 
been a continuity of symptomatology from any incident of 
service, and it weighs heavily against the claim on a direct 
basis.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service). 

There is no competent evidence that the disabilities at issue 
are related to service, or that a psychosis became manifest 
within one year of separation from service.  Dr. Adelstein, 
in his November 2003 statement, merely related the Veteran's 
opinion that he has depression due to inservice events.  In 
light of this evidence, the Veteran, as a layperson, lacking 
in medical training and expertise, cannot provide a competent 
opinion on a matter as complex as the etiology of his 
psychiatric disorders and his views are of no probative 
value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to 
be mistaken or otherwise deemed not credible").

B.  PTSD

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The question of whether the Veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  So whether the evidence establishes 
the occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the Veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  If the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Cohen, supra.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  As the 
Veteran did not engage in combat, all of his stressors must 
be independently verified.

Lay testimony, alone, is insufficient to establish the 
occurrence of the alleged stressors in this case.  Instead, 
the record must contain other objective information that 
corroborates the Veteran's testimony or statements.  There is 
no evidence in the record that he experienced a stressor in 
service, as alleged, to support the diagnosis of PTSD that 
has been made.

C.  Conclusion

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


